Citation Nr: 9927843	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  94-41 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
benefits in the amount of $30,210.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
October 1964, and from February 1968 to March 1968.  

This matter arises from a decision rendered in August 1994 by 
the VA Committee on Waivers and Compromises at the Cleveland, 
Ohio, Regional Office (RO).  Therein, it was held that it 
would not be against equity and good conscience to require 
the veteran to repay the indebtedness now at issue.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  The case was then remanded by the 
Board to the RO for additional development, which has been 
completed, and the case is now again before the Board for 
appellate adjudication. 


FINDINGS OF FACT

1.  The veteran was incarcerated August 25, 1982; in October 
1993, VA requested and received verification of the date 
incarceration began.  

2.  The veteran was at fault in the creation of the 
overpayment at issue because he failed to timely notify VA of 
his incarceration.  

3.  Recovery of the overpayment at issue would not subject 
the veteran to undue economic hardship.

4.  Collection of the instant indebtedness would not defeat 
the purpose for which disability compensation is intended.

5.  The veteran's failure to make restitution would result in 
his unfair financial gain.

6.  The veteran did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
disability compensation benefits from VA.  




CONCLUSION OF LAW

Recovery of the overpayment of disability compensation 
benefits in the amount of $30,210 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the veteran's claim 
to be "well grounded."  That is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed to the extent 
possible, and that the case is ready for appellate 
consideration.  See 38 U.S.C.A. § 5107(a).  

The Board notes that the veteran has questioned the validity 
of the indebtedness at issue.  Because he has done so, the 
Board must determine whether the debt was properly created.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  The 
overpayment of disability compensation benefits in the amount 
of $30,210 represents benefits that the veteran was paid, but 
to which he was not entitled, since October 1982 (61 days 
after incarceration).  By failing to notify VA of his 
incarceration, disability compensation payments in excess of 
10 percent were paid to the veteran during the period of 
incarceration.  This resulted in the overpayment now at 
issue.  Thus, the overpayment at issue represents excessive 
disability compensation benefits paid to the veteran, and, as 
such, it constitutes a valid debt.

Given the foregoing, the question arises as to whether the 
veteran was guilty of fraud, willful misrepresentation, or 
bad faith in the creation of the overpayment now at issue.  
The RO considered the facts in this case, and concluded that 
the veteran was not; however, notwithstanding this, the Board 
must render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Since there 
appears to be no indication of an intent to deceive or to 
seek unfair advantage by the veteran, no legal bar to the 
benefit now sought is present.  Id.  

The final matter for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of VA when it is determined 
that such recovery would be against equity and good 
conscience.  See 38 U.S.C.A. § 5302(a).  The phrase "equity 
and good conscience" means arriving at a fair decision 
between the obligor and the Government.  See 38 C.F.R. 
§ 1.965(a).  In making such a decision, consideration will be 
given to such things as the relative fault of the debtor, 
whether collection of the debt would deprive the debtor of 
life's basic necessities, whether withholding all or part of 
the appellant's monetary benefits by way of recoupment would 
nullify the objective for which such benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether the appellant's reliance on 
VA benefits resulted in his relinquishment of a valuable 
right or his incurrence of a legal obligation.  Id.  

As previously noted, the indebtedness at issue resulted from 
the veteran's failure to notify VA of his incarceration in 
August 1982.  As a result, the RO continued to pay the 
veteran compensation at the rate of 20 percent.  This alone 
led to the overpayment at issue.  Thus, the veteran was at 
fault in the creation of the debt.  VA is not at fault in the 
creation of the debt, as there is no evidence of record, 
until October 1993, to indicate that the veteran was 
incarcerated. 

The more pressing question is whether collection of the 
indebtedness would deprive the veteran of life's basic 
necessities.  The veteran contends that he needs continued 
disability compensation from VA because he is in bad health 
and has no other way to take care of himself.  He generally 
asserts that he needs "assistance" for "cost of living" 
but never indicates what such expense is alleged to be.  
There is no evidence that the veteran has expenses for health 
care or anything else.  The evidence shows that the veteran 
is still incarcerated and, on his Financial Status Report in 
August 1998, he specifically reported that he had no expenses 
of any kind, including any debts.  For these reasons, the 
Board finds that collection of the indebtedness would not 
deprive the veteran of life's basic necessities.  As the 
veteran has no expenses, it would not result in undue 
financial hardship for him to repay the existing overpayment.  

As the veteran has been in receipt of compensation to which 
he was not entitled since 1982, and utilized such 
compensation while incarcerated with no expenses, his failure 
to make restitution would result in his unfair gain and 
unjust enrichment.

Of further note is that there is no indication that recovery 
of the instant overpayment would nullify the objective for 
which disability compensation was intended.  The purpose of 
disability compensation is to compensate for industrial 
impairment due to service-connected disability.  As the 
veteran has been incarcerated during the entire time the 
overpayment was created, any industrial impairment has been 
due solely to his incarceration and not to service-connected 
disability. 

Moreover, there is no indication that the veteran either 
relinquished a valuable right or incurred any additional 
legal obligation by relying upon VA disability compensation.  
It follows that collection of the indebtedness at issue would 
not violate the principles of equity and good conscience.  


ORDER

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $30,210.63 is denied. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

